 


Exhibit 10.10
October 26, 2017




Gran Tierra Energy International Holdings Ltd.
and Gran Tierra Luxembourg Holdings S.á.r.l.
c/o Gran Tierra Energy Inc.
900, 520 – 3rd Avenue S.W.
Calgary, Alberta
T2P 0R3


Attention: General Counsel


Amendment to the Share and Loan Purchase Agreement dated February 5, 2017, as
amended on May 30, 2017, June 22, 2017 and June 26, 2017 (the "Share and Loan
Purchase Agreement") between Gran Tierra Energy International Holdings Ltd.,
Gran Tierra Luxembourg Holdings S.Á.R.L. and Maha Energy AB.


Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed thereto in the Share and Loan Purchase Agreement.




Whereas:


1.
Purchaser has delivered the Final Closing Statement to Vendor on August 28, 2017
(the “Delivery Date”); and



2.
the Parties agreed pursuant to a letter agreement dated August 31, 2017
(“Amendment #4) to extend the time for the Vendors to review the Final Closing
Statement, and to provide a mechanism during this time for the Vendor to obtain
clarifying information from the Purchaser and for the Parties to engage in
discussions to attempt to resolve outstanding matters in connection with the
Final Closing Statement, without triggering the dispute mechanism provisions of
subsection 2.9(b) of the Share and Loan Purchase Agreement;



3.
Amendment #4 provided for a period of sixty (60) days from the Delivery Date,
being a period ending October 27, 2017, for Vendor to review and agree or
dispute the Final Closing Statement;



4.
Amendment #4 provided that that sixty (60) day period could be extended by
mutual agreement of the Parties in writing;



5.
The Parties with to extend such period by an additional thirteen (13) days, to
end on November 9, 2017.





 



--------------------------------------------------------------------------------

2




Now therefore, the Parties agree, pursuant to Section 14.10 of the Share and
Loan Purchase Agreement, to amend the Share and Loan Purchase Agreement by
entering into this letter agreement (the "Fifth Amending Agreement") to delete
subsection 2.9(b) of the Share and Loan Purchase Agreement in its entirety and
replace it with the following:


The Vendor will have a period of seventy-three (73) days from the date of
delivery of the Final Closing Statement to review and agree or dispute the Final
Closing Statement. If the Vendor disputes the Final Closing Statement it must
notify the Purchaser in writing within the seventy-three (73) day period
referred to above, giving full details of each of the matters in dispute. During
the seventy-three (73) day period referred to above, the Vendors and Purchaser
shall, prior to the Vendors serving any written notice of their disagreement,
use good faith efforts to engage in without prejudice discussions regarding any
potential disagreement over the Final Closing Statement and Purchaser shall
assist the Vendors in verifying the amounts set forth in such Final Closing
Statement as part of these without prejudice discussions. The Final Closing
Statement, or if applicable such revised Final Closing Statement as agreed to in
writing by the Vendors and the Purchaser at the conclusion of such good faith
efforts, shall constitute the final and binding Final Closing Statement with
respect to the Vendors unless the Vendors have served written notice of their
disagreement, including full details of such disagreement, to the Purchaser
within the seventy-three (73) day period referred to above. The Parties may
extend the above seventy-three (73) day period by mutual agreement in writing.
If the Final Closing Statement is disputed by the Vendors, the Purchaser and the
Vendors shall have a period of ten (10) Business Days from the service of the
notice of the Vendor's disagreement in which to resolve the matters in dispute.
During this period the Vendors and the Purchaser may, by notice in writing,
propose further adjustments and notify the other of additional matters in
dispute, but only where such additional adjustments or matters arise out of any
disagreement notified by the Vendor in the original notice of dispute. At the
end of such period, the Final Closing Statement shall be revised to reflect any
agreed adjustments. Payment of any agreed adjustments, plus interest thereon at
the Interest Rate from the Closing Date to the payment date, shall be made
within ten (10) Business Days following agreement of the disputing Parties. If
any matter remains in dispute at the end of the ten (10) Business Day period
referred to above (the "Disputed Amounts") then, at the written request of
either the Vendors or the Purchaser, an Independent Auditor shall be promptly
engaged to resolve such dispute and the Independent Auditor shall be requested
to render its decision without qualifications, other than the usual
qualifications relating to engagements of this nature, within thirty (30)
Business Days after the dispute is referred to it. The decision of the
Independent Auditor will be final and binding. The fees and expenses of the
Independent Auditor shall be for the sole account of the Vendors, unless the
Independent Auditor's decision is to the benefit of the Vendors by at least
$250,000.00, in which circumstance the fees and expenses of the Independent
Auditor shall be borne in their entirety by the Purchaser.
 





--------------------------------------------------------------------------------

3




The Parties agree that the foregoing amendments are effective as of the date
first above written.
Except as modified by this Fifth Amending Agreement, the terms of the Share and
Loan Purchase Agreement are hereby ratified and confirmed and any reference to
the Share and Loan Purchase Agreement shall be deemed to be the Share and Loan
Purchase Agreement as amended by this Fifth Amending Agreement.
This Fifth Amending Agreement shall be governed by, construed and enforced in
accordance with the laws in effect in the Province of Alberta and the federal
laws of Canada applicable therein.
This Fifth Amending Agreement may be executed in any number of counterparts with
the same effect as if all signatories to the counterparts had signed one
document. All counterparts shall together constitute and be construed as one
instrument. For avoidance of doubt, a signed counterpart provided by way of
facsimile transmission or other electronic means shall be as binding upon the
Parties as an originally signed counterpart.


This Fifth Amending Agreement has been duly executed by the Parties as of the
date first above written.
GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.
MAHA ENERGY AB


Per:    /s/ Adrian Coral                                    
   Name: Adrian Santiago Coral Pantoja
Title: Director
Per:   /s/ Jonas Lindvall                                     
Name: Jonas Lindvall
Title: Chief Executive Officer







GRAN TIERRA LUXEMBOURG HOLDINGS S.Á.R.L.


 
Per:    /s/ Adrian Coral                                     
Name: Adrian Santiago Coral Pantoja
Title: Authorized Manager A





Signature page to the Fifth Amending Agreement
    



